Citation Nr: 1627501	
Decision Date: 07/11/16    Archive Date: 07/22/16

DOCKET NO.  10-33 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral ankle disorder. 


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Murray, Counsel 



INTRODUCTION

The Veteran served on active duty from June 1985 to June 1990, and January 1991 to April 1991.

This matter comes to the Board of Veterans' Appeals (Board) from a May 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.  The May 2008 rating decision declined to reopen the previously denied claim of entitlement to service connection for bilateral ankle disorder. 

In an August 2011 decision, the Board reopened the Veteran's previously denied claim based on new and material evidence, and remanded the underlying matter to the RO (via the Appeals Management Center (AMC)) for addition development, to include a VA examination.  In a February 2013 decision, the Board denied the Veteran's claims for service connection for a bilateral ankle disorder. 

The Veteran appealed the Board's February 2013 decision that denied the service connection for bilateral ankle disorder to the United States Court of Appeals for Veteran's Claims (Court).  In a July 2014 Memorandum Decision, the Court set aside the February 2013 decision and remanded the matter for further proceedings. In December 2014, the Board remanded the matter for additional development in compliance with the Memorandum Decision, to include a new VA examination. 


FINDING OF FACT

The competent medical evidence of record demonstrates the Veteran's current bilateral ankle disorder, to include degenerative arthritis, did not manifest until a decade or more after his separation from service, and the preponderance of the evidence is against finding that his bilateral ankle disorder is otherwise related to his period of service, to include as proximately caused or aggravated by his service-connected back disability.


CONCLUSION OF LAW

The criteria for entitlement to service connection for bilateral ankle disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

1. VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). 

VCAA letters dated in September 2007 and October 2007 fully satisfied the duty to notify provisions with respect to the issues of entitlement to service connection for bilateral ankle disorder, including secondary service connection.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

The Board also concludes VA's duty to assist has been satisfied. The Veteran's service treatment records and VA medical records are in the file.  Records from the Social Security Administration (SSA) also have been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claims. 

The Veteran was afforded VA examinations in September 2011 and July 2015, and supplemental VA addendum opinions were obtained in February 2015 and July 2015.  When VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination, when paired with its addendum opinion, is adequate, is predicated on a full understanding of the Veteran's medical history, and provides sufficient evidentiary bases for the claim to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions with respect to the claim has been met.  38 C.F.R. § 3.159(c)(4).

 Given the 2015 VA examination and medical opinion reports and the subsequent readjudication of the claims, the Board finds that there has been substantial compliance with its 2011 and 2014 remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

2.  Service Connection 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Certain chronic diseases, although not shown in service, may be presumed to have incurred in or aggravated by service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  As arthritis is a chronic disease for VA compensation purposes, if chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310.

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  On the other hand, if the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365.

In this case, the Veteran seeks entitlement to service connection for bilateral ankle disorder.  He contends that his current bilateral ankle disorder first manifested during his period of service when he experienced frequent weakness and ankle sprains.  He believes that he has current bilateral ankle disability is a result of his period of service.  In the alternative, the Veteran contends that his bilateral ankle disorder is proximately caused or aggravated by his service-connected back disability. 

A review of the Veteran's service treatment records show he was treated for left ankle sprain in November 1985.  Subsequent service treatment records do not show treatment for complaints of ankle problems.  The report of a May 1990 examination prior to separation shows that his lower extremities were evaluated as normal, and there was no indication of chronic ankle problems on the associated report of medical history.  X-ray film was negative.

Immediately following service, the Veteran filed for service connection for problems with both ankles.  He was afforded a VA examination in August 1990, during which he reported that in 1985 (during boot camp) his ankles would twist and swell while running in sand.  Physical examination of the bilateral ankles was within normal limits, and the examiner diagnosed the Veteran as having a history of ankle strains. 

VA treatment records prior to 2007 are generally silent as to complaints of bilateral ankle problems.  In July 2007, the Veteran initiated care with a new VA medical provider, and at that time, he reported a history of chronic weakness in his ankles due to frequent strains and sprains.  A September 2007 VA treatment record shows that the Veteran reported he experienced weakness in the legs and ankles.  The report of a March 2008 VA x-ray shows findings of degenerative joint disease in both ankles. 

The Veteran was afforded a VA examination in April 2008, at which time he reported that he is prone to ankle sprains and has had problems with them since the military.  The VA examination report shows diagnosis of degenerative joint disease of the ankles.  The report of a September 2011 VA ankle examination contains similar findings. 

Pursuant to the Board's December 2014 remand instructions, the record contains a February 2015 addendum VA medical opinion report from the September 2011 VA examiner, in which the VA examiner provided thorough rational statements in support of his medical conclusions.  Based on a review of the entire claims folder, the VA examiner concluded that it is less likely than not that the Veteran's bilateral ankle disorder, mild degenerative arthritis in the ankles, was result of his period of service.  In support of this medical conclusion, the VA examiner noted that the 1990 VA examination report contained normal ankle evaluation and the x-ray films were negative for abnormalities, and there was no objective medical evidence of chronic bilateral ankle problems until the 2008 VA examination.  The VA examiner concluded that the medical evidence did not demonstrate an onset of chronic ankle problems until years after the Veteran's separation from service.  The VA examiner considered the Veteran's reports of in-service ankle sprains in the service; however, the VA examiner placed greater weight in the medical literature that demonstrated that ankle sprains typically resolved without permanent residual.  The VA examiner noted that the medical evidence demonstrated mild degenerative arthritis in 2008, which was consistent with the Veteran's age at that time, and the 2014 x-ray film did not reflect more severe degenerative arthritis than was expected as a result of normal aging process.  Based on the foregoing, the VA examiner concluded that it was less likely than not that the Veteran's bilateral ankle disorder, mild degenerative arthritis in the right and left ankles was related to his period of service. 

The VA examiner also opined that the Veteran's degenerative joint disease in the right and left ankles was less likely than not less caused or aggravated by his service-connected back disability.  In support of this medical conclusion, the VA examiner noted that the medical evidence of record did not demonstrate significant loss of spine motion or evidence of significant radiculopathy with weakness that would support a relationship between the Veteran's back disability condition and the development of mild degenerative arthritis of the ankles, as shown in the medical literature. 

The Veteran was afforded another VA examination in July 2015 in conjunction with his claim.  In that examination, the VA examiner found that the findings from clinical evaluation and a review of the medical evidence did not support a diagnosis of degenerative arthritis in the ankles, but rather, only demonstrated findings of bilateral calcaneal spurs.  The VA examiner explained that upon review of the 2008 VA x-ray film as well as subsequent x-ray reports, the primary diagnosis of degenerative arthritis was actually based on the evidence of calcaneal spurs, which is a foot disorder.  In addition, the most recent 2014 VA x-ray films did not show any evidence of arthritis or degenerative changes, but only contained evidence of large retrocalcaneal spurs and plantar calcaneal spurs.  The x-ray of the ankle joint itself revealed no evidence of degenerative changes in either ankle.  There is a small spur on the end of the medial malleolus, which was considered stable.  

Based on a review of the claims folder, the VA examiner concluded it is less likely than not that the Veteran's bilateral ankle disorder, to include bilateral calcaneal spurs, are the result of his period of service. The VA examiner noted that the Veteran's service treatment record show single in-service left ankle sprain, and the Veteran complained of history of ankle problems during the VA examination shortly after separation, but the VA examiner concluded there was no evidence of treatment for chronic ankle problems in service and the 1990 VA examination revealed normal ankle evaluations.  The first medical evidence of chronic ankle problems is not shown until 2008, which actually involved the calcaneal area (foot) as opposed to the ankles.  In addition, the VA examiner consulted with an orthopedic surgeon who stated that over 90 percent of ankle sprains resolve without chronic disability.  The VA examiner further noted that the Veteran did not seek podiatry treatment for heel pain until 2012, and at that time, he reported a recent onset of heel problems. 

In an addendum VA medical opinion report dated in December 2015, the same VA examiner, stated that based on a review of the claims folder, including the findings from VA examinations, it is less likely than not that the Veteran's bilateral ankle disorder is proximately caused or aggravated by his service-connected spine and/or knee disabilities.  The VA examiner noted that the Veteran is currently service-connected for lumbar strains as well as arthritis and instability in his knee.  The VA examiner concluded that these service-connected disabilities did not cause or permanently aggravate the Veteran's bilateral ankle disorder.   The VA examiner stated that this medical conclusion was based on his medical expertise and review of medical evidence of record.  The VA examiner noted that 2015 x-ray evidence demonstrated that the Veteran had mild degenerative arthritis in his ankles, and such findings were consistent with the veteran's age of 48.  There was no evidence that the Veteran had developed moderate to severe arthritis of the ankles, which would be a finding beyond his normal aging.  Although the VA examiner did not identified a specific article in support of this medical opinion, he stated that the medical conclusion was based on his accumulation of 30 years of experience in academic medicine treating patients with musculoskeletal conditions, with the corresponding evaluation of the medical literature.

In this case, the medical evidence of record establishes that the Veteran has current disability involving his left and right ankles.  See VA treatment records as well as the VA examination reports dated in April 2008, September 2011, and July 2015.  

The Board will first address the Veteran's claim for service connection on a direct basis.  Service treatment records are negative for a diagnosis of chronic ankle disorder. There is also no evidence that the Veteran was diagnosed with chronic ankle disorder within one year of his separation from service.  Although the Veteran complained of bilateral ankle problems in 1990 shortly after his separation from service, the August 1990 VA examination report shows his ankles were evaluated as normal.  VA treatment records do not show complaints of chronic ankle problems until 2007.  The first x-ray evidence of arthritis in the ankles is not shown until 2008, which comes more than a decade after service separation.  As such, in-service disease has not been shown or can be presumed.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Such an amount of time also tends to weigh against a finding of service connection on the basis of continuity of symptomology.  See 38 C.F.R. § 3.303(b); Walker, 708 F.3d at 1331. 
 
With respect to in-service injury, the Veteran contends that he suffered from frequent ankle sprains and strains during his period of service, and the service treatment record do show treatment in 1985 for left ankle sprain.  

The remaining question on appeal, with regard to direct service connection, is whether the evidence of record demonstrates a nexus between the current diagnosed bilateral ankle disorder and his in-service complaints.  Here, the only medical opinion weighs against the Veteran's bilateral hip claim.  In the February 2015 addendum VA medical opinion report, the VA examiner opined that it was less likely as not that the Veteran's current left ankle and right ankle disorders were caused by or related to his period of military service, to include his in-service ankle complaints.  The VA examiner observed that no chronic ankle disorder was shown in service or within the first year after separation, and the first evidence of chronic ankle disorder was not shown until 2008.  The VA examiner concluded that given the x-ray evidence of mild degenerative arthritis, the Veteran's current left and right ankle disorders were more likely related to his the natural aging process. The VA examiner supported the medical conclusion by providing a medical statement that reflected consideration of the medical evidence and the Veteran's lay statements. 

 The Board acknowledges that service connection can also be awarded based on continuity to symptomatology of a chronic disease, even though the chronic condition was not shown in service or during an applicable presumption period as long as all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Here, the record shows that the Veteran has a current diagnosis of degenerative arthritis (a chronic disease) in his left and right ankles.  The Board finds the Veteran is competent to attest to his observations when his bilateral ankle problems first began and the continuity of similar symptoms since then.  38 C.F.R. § 3.159(a)(2). 

While the medical evidence supports the Veteran's lay statements that he experienced left ankle problems during his period of service, post-service treatment records do not show that he sought treatment for chronic bilateral ankle problems until 2008, which comes more than a decade after his separation from service.  Moreover, the VA examiner has provided a medical opinion supported by rational statement that heavily weighs against a finding of continuity of bilateral ankle problems since service.  In reaching his conclusion, the VA examiner noted that 2015 x-ray evidence demonstrated that the Veteran had mild degenerative arthritis in his ankles, and such findings were consistent with the veteran's age of 48.  As noted, the VA examiner also stated that the medical conclusion was based on his accumulation of 30 years of experience in academic medicine treating patients with musculoskeletal conditions, with the corresponding evaluation of the medical literature.  The Board finds that the Veteran's lay statement of continuity of bilateral ankle problems less probative than the VA medical opinion. 

Furthermore, the weight of the medical evidence is against a finding that the Veteran's left and right ankle disorders are proximately caused or aggravated by his service-connected disability.  See 38 C.F.R. § 3.310.  While the Veteran may believe his bilateral ankle disorder is secondary to his service-connected lumbar spine disability, he does not have training in the medical field and the weight of the medical evidence is against such a finding.  The VA examiner has commented on the likelihood that his bilateral ankle condition is related to his service-connected disability. The opinion heavily weighs against a finding of service connection on a secondary basis.

In the 2015 VA medical opinion reports, the VA examiner specifically addressed the question of whether the Veteran's bilateral ankle disorder was proximately caused or aggravated by his lumbar spine disability.  Based on a review of the claims folders and the findings from clinical examination, the VA examiner opined that it was less likely than not that the Veteran's bilateral ankle disorder was proximately caused or aggravated by his lumbar spine and/or knee disabilities.  This medical conclusion was supported by a thorough rational statement that was based on a review of the medical evidence as well as the VA examiner's cumulative 30 years of experience in academic medicine treating patients with musculoskeletal conditions, with the corresponding evaluation of the medical literature.

In sum, the weight of the evidence is against a finding that the Veteran's current bilateral ankle disorder is related to service.  Even though the Board cannot ignore lay evidence of continuity of left and right ankle problems since service, the Board finds that the VA examiner's medical opinions carry more weight against the claim.  Furthermore, the preponderance of the competent evidence is against a finding that his current bilateral ankle disorder is proximately due to his service-connected disability. 

The preponderance of the medical evidence is against a finding that any current diagnosed bilateral ankle disorder is etiologically related to the Veteran's period of service, to include as secondary to his service-connected disability.  As such, the benefit-of-the-doubt doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).   The claims must be denied.


ORDER

Entitlement to service connection for bilateral ankle disorder is denied. 




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


